Citation Nr: 0203581	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for foot disability due 
to cold injury.

2.  Entitlement to service connection for a disability 
manifested by numbness of the hands and legs.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980, and from April 1981 to May 1989.

This matter comes before the Board on appeal from a July 1998 
rating decision by the RO that denied claims of entitlement 
to service connection for left wrist disability and right 
wrist disability.  This matter is also on appeal from a June 
1999 rating decision by the RO that, among other things, 
denied claims of entitlement to service connection for foot 
disability due to cold injury and disability manifested by 
numbness of the hands and legs.  

Previously, this case was before the Board in February 2001 
when it was remanded for additional development. 

The decision below addresses the veteran's claims of service 
connection for foot disability due to cold injury, disability 
manifested by numbness of the hands and legs, left wrist 
disability, and right wrist disability.  The Board is 
undertaking additional development on the issue of 
entitlement to service connection for low back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response by the veteran, the Board will prepare a separate 
decision addressing the issue.


FINDING OF FACT

The veteran does not currently experience foot disability due 
to cold injury, a disability manifested by numbness of the 
hands and legs, a left wrist disability, or a right wrist 
disability.


CONCLUSION OF LAW

Service connection for foot disability due to cold injury, 
disability manifested by numbness of the hands and legs, left 
wrist disability, or right wrist disability is not warranted.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  

In this case, the veteran claims that she suffers from foot 
disability, disability manifested by numbness of the hands 
and legs, left wrist disability, and right wrist disability 
as a result of injuries sustained during military service.  
For the reasons that follow, the Board finds that service 
connection for foot disability due to cold injury, disability 
manifested by numbness of the hands and legs, left wrist 
disability, or right wrist disability is not warranted. 

The veteran's service medical records show that, in July 
1978, she was seen for complaints that included ones of 
weakness and sometimes numbness of the hands and legs 
associated with exercise.  The assessment was 
hyperventilation.  In November 1980, she was seen for 
complaints of pain in the right ring finger.  The assessment 
was a sprain.  In February 1983, the veteran complained of 
right wrist pain, possibly a strain from doing push-ups.  The 
assessment was a pulled muscle.  In August 1983, it was noted 
that she had injured her right ring finger.  In July 1985, 
she was seen for complaints of problems with her feet such as 
swelling with prolonged standing, which resolved when she 
elevated them.  The assessment was dependent edema of both 
feet.  In June 1987, the veteran complained of numbness in 
the second digit on the right hand.  She reported that she 
did not remember doing anything to cause a finger injury.  

Service medical records also show that, in April 1988, she 
was seen for complaints of tenderness of the small left toe.  
She also complained of numbness on the side of the left foot, 
which was noted to be a possible injury from aerobics.  
Examination revealed decreased intensity of sensation, and 
tingling.  The assessments were paresthesia and hypesthesia.  
In January 1989, the veteran was seen for complaints of a 
cold weather injury to the feet.  She reported being in cold 
weather for five hours and stated that she had stinging 
sensations in the feet.  Examination revealed that the feet 
were not swollen and there was no peeling of the skin.  The 
assessment was cold feet, no cold weather injury.  
Additionally, these records do not show any complaints 
regarding the veteran's left wrist.

Post-service private treatment records and correspondence, 
dated from 1993 to 2001, show that the veteran initially 
sought treatment for bilateral wrist pain in May 1993, when 
she worked as an electrician.  She also reported having had 
some intermittent numbness and tingling in a non-specific 
pattern in both hands.  In January 1995, it was noted that, 
as an electrician, the veteran used her right wrist a lot.  
It was also questionable whether she had a right wrist sprain 
or tendonitis.  In April 1995, the diagnoses included chronic 
right wrist sprain.  In September 1996, it was noted that the 
veteran lifted many heavy utensils containing food at a 
cafeteria, which exacerbated a right wrist sprain.  She 
denied any numbness in the arms.  In November 1996, the 
assessment was chronic bilateral wrist sprains.

Thereafter, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001) was enacted, which became 
effective during the pendency of this appeal.  The new law 
contained revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Consequently, 
the Board remanded the case in February 2001, in part for VA 
examinations and medical opinions as to the probability that 
any currently diagnosed disability at issue was attributable 
to military service. 

Pursuant to the Board's February 2001 remand, VA examinations 
were conducted in October 2001.  When examined by VA in 
October 2001, the veteran's history of wrist complaints was 
noted.  Examination of the veteran's left and right wrist 
revealed that they were not tender to palpation.  She had a 
normal grasp bilaterally as well as excellent strength and 
grip.  There was no numbness.  X-rays of each wrist were 
negative.  The examiner concluded that the veteran had a 
normal left wrist.  The examiner also concluded that the 
veteran had a history of tendinitis without abnormality of 
the right wrist.  

At an October 2001 VA foot examination, the examiner noted 
the veteran's history of having once complained of cold 
exposure to the feet.  Circulatory examination was normal.  
After an examination for cold injury, the examiner concluded 
that the veteran did not have any residual disability.  At a 
VA neurological examination, the veteran could jog, bend, and 
squat.  She could lift her arms while seated, and alternate 
motion in the arms was good.  Straight-leg raising was 
normal.  Superficial sensation and vibration were normal in 
all four extremities, and joint sense was normal in the toes.  
The current neurologic diagnosis was low back pain.

Although the veteran complained of numbness of the hands and 
legs, and problems with right wrist pain and both feet during 
service, the October 2001 VA examination reports do not show 
that the veteran has a current disability of either foot due 
to cold injury, or disability manifested by numbness of the 
hands and legs, or left wrist disability, or right wrist 
disability.  In other words, the record indicates that any 
problems pertaining to the feet, hands, legs, or wrist that 
the veteran may have had in service have since resolved.  The 
available record does not show that the veteran suffered any 
permanent residual or chronic disability that began during 
service or was caused by some event in service.  While she 
has continued to report symptoms such as pain, it should be 
pointed out that the symptom itself is not considered a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

The Board has taken into consideration the veteran's written 
statements regarding her problems with her feet, hands, legs, 
and wrists, but she does not have current disability by 
medical diagnosis.  In short, while the veteran is competent 
to provide information regarding the symptoms she has 
experienced since military service, she has not been shown 
competent to provide a medical diagnosis.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In deciding these claims, the Board has considered the 
applicability of the VCAA.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied, especially after 
the Board's February 2001 remand.  The veteran and her 
representative were notified in a letter from the RO, dated 
in June 2001, of the changes brought about by the VCAA and of 
the evidence necessary to substantiate the claims, and she 
was given the opportunity to submit additional evidence.  She 
also has been notified at different times of the criteria by 
which her claims were to be judged.  The Board also concludes 
that the RO has taken all action necessary to assist in the 
development of the claims and there is no indication that 
additional evidence exists which would help substantiate the 
claims.  The veteran has been afforded multiple examinations 
in connection with the current appeal, and the RO has sought 
clarifying medical evidence where required.  Thus, in the 
circumstances of this case, another remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.


ORDER

Service connection for foot disability due to cold injury, 
disability manifested by numbness of the hands and legs, left 
wrist disability, or right wrist disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

